Citation Nr: 1507249	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-26 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as mental instability, to include mood disorder not otherwise specified (NOS) and adjustment disorder.

2.  Entitlement to service connection for a cervical spine disability, claimed as a neck and dizziness condition.

3.  Entitlement to service connection for a left leg disability.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The Veteran had active service from November 1971 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran seeks service connection for a disability he describes as mental instability.  A Court of Appeals for Veterans Claims (Court) decision has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been provided diagnoses of mood disorder NOS and adjustment disorder.  Accordingly, the Board has recharacterized the issue as that for service connection for an acquired psychiatric disorder, to include those diagnoses.

The Veteran was scheduled to testify before a Veterans Law Judge at the RO in June 2013, but failed to appear for his hearing.  Therefore, his request is deemed withdrawn.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifest in service and is unrelated to service.

2.  A cervical spine disability was not manifest in service and is unrelated to service; degenerative disc disease was first diagnosed many years after separation from service.

3.  A left leg disability was not manifest in service and the current leg pain is unrelated to service.
CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A cervical spine disability was not incurred in service, nor may one be so presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A left leg disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Letters dated in May and September 2011 discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, private, and VA treatment records have been obtained and associated with the record.  Records have also been obtained from the Social Security Administration.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Acquired Psychiatric Disorder

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  A September 1974 record shows that the Veteran was prescribed medication for a sinus complaint.  Later that day, he presented to the emergency room with complaints of right sided chest pain and numbness in his arms and legs.  The provider noted the prescription of medication earlier that day, and the Veteran indicted that he had taken four tablets.  The impression was medication overdose with hyperventilation.  The Veteran was given Valium to calm him, and returned to his barracks.  On separation examination in March 1976, the Veteran was psychiatrically normal.

A December 2004 VA treatment record indicates the Veteran's denial of any significant prior medical history.  During treatment for axillary abscesses, the Veteran was interviewed by a social worker.  He expressed feelings of hopelessness regarding his medical condition.  

In August 2009 during a brief psychiatric hospitalization at a VA facility, the Veteran reported feeling a bit depressed for the previous few weeks.  The impression was mood disorder not otherwise specified (NOS), life situation problems, and nicotine dependence.  

In September 2009, the Veteran reported that his life circumstances precipitated his recent hospitalization, and that he continued to be impacted by unemployment, homelessness, loneliness, and financial duress.  

A February 2011 VA treatment note indicates that the provider gave the Veteran a note asking his supervisor for time off from work because of physical and emotional issues.  

A March 2011 record by a VA psychiatrist indicates the Veteran's report of depression after being fired from his job.  An April 2011 letter from this VA psychiatrist recommended that the Veteran be off work in order to address his depressive symptoms.  The provider noted that some of the Veteran's medications might decrease his coordination, and it would be inadvisable to drive a truck.

On VA examination in July 2011, the Veteran's history was reviewed.  The examiner provided a diagnosis of adjustment disorder with primarily depressed mood.  The Veteran described the medication overdose in service as a suicidal gesture, but denied any subsequent attempts.  He denied mental health treatment history prior to accessing services through VA in 2009.  The examiner noted the Veteran's report of worrying over finances and a fluctuating mood depending on his pain level.  He related that he worried a lot about finances.  The examiner concluded that the current adjustment disorder with depressed mood was not caused by or the result of service.  He opined that it was more likely the result of current financial stress and self-reported pain issues.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for an acquired psychiatric disorder.  In this regard, the Board observes that no diagnosis of a psychiatric disorder was made during service or until many years following service.    The Board acknowledges the Veteran's contention that the medication overdose in service was a suicidal gesture; however, the treatment records referable to that incident do not indicate any concern on the part of providers that the Veteran was suicidal.  Rather, he was given medication and returned to his barracks.  The service records are otherwise silent for any diagnosis, complaint, or abnormal finding regarding the Veteran's psychiatric health, and he was psychiatrically normal on separation.  The first indication of any psychiatric symptoms following service dates to 2004, 28 years after separation, when the Veteran expressed feelings of hopelessness with respect to his medical condition.  This demonstrates a remote, post service onset of the claimed psychiatric disorder.  

The Board further notes that a VA examiner has opined that the claimed psychiatric disorder is not related to service.  In assigning high probative value to the VA examiner's report, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file to include in-service treatment records and treatment and complaints following service, and discussed the rationale underlying his conclusions.  There is no indication that this examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the VA provider's findings to be of greater probative value than the Veteran's unsupported statements to the contrary.

To the extent that the Veteran asserts that he has an acquired psychiatric disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any disability diagnosed following service because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Moreover, the record is also void of objective evidence of a nexus between any such disability and service.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects post-service psychiatric diagnoses, the preponderance of the evidence is against finding that any related diagnosis is due to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2014). 

	Cervical Spine

Service treatment records reflect that in December 1974, the Veteran was seen with complaints of a stiff neck.  The assessment was muscle spasm of the right neck, and muscle relaxant medication was prescribed.  On separation examination in March 1976, the Veteran's spine was normal.  

A December 2004 VA treatment record indicates the Veteran's denial of any significant prior medical history.  

In September 2010, the Veteran was seen in a VA emergency department with complaints of neck pain after loading pallets the previous day.  He noted that he had experienced one week of pain from the left cervical spinalis muscles through the left trapezius muscle to the left acromioclavicular joint.  He denied any significant neck trauma in his lifetime, and did not recall any prior similar symptoms.  He related that he had worked as an over the road trucker for decades.  

A February 2011 doctor's report indicates that the Veteran was treated for neck strain, and that the Veteran also had degenerative joint disease of the neck.  The injury date was noted to be in January 2011, precipitated by a fall.

On VA examination in July 2011, the examiner provided a diagnosis of degenerative disc disease (DDD) of the cervical spine.  The Veteran reported that his neck condition began in boot camp, but that he did not say anything about it at the time.  He stated that he slipped in 2010 and fell in the bed of a trailer, and that he had experienced increased symptoms since that time.  The examiner noted that X-rays revealed multilevel moderate to severe DDD at C2-3 through C5-6 and significant spinal canal narrowing.  Neuroforaminal stenosis was also noted in this section of the cervical spine.  With respect to dizziness, the Veteran reported that it began in March 2011.  He denied injury to trauma to his ears or head.  

The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He acknowledged that the Veteran's service treatment records revealed that he was seen and treated or neck muscle spasm in service, but that he was not treated for degenerative disc disease.  She noted that review of pertinent literature stated that degenerative changes in the cervical spine were apparent in many adults over the age of 30, and that the risk factors were multiple and included smoking and truck driving.  She opined that the current neck condition was more likely a result of 25 years of over the road truck driving and not from his time in service.  She also opined that the dizziness reported by the Veteran might be a side effect of his medications, and that there were no significant findings on ear or neurological examination to prove otherwise.  

In October 2011, the Veteran stated that during boot camp, he was hit on the head with a pugil stick, which caused his neck to be sore for a long time.  He noted that he did not report the injury because he did not want to get set back in training.  He indicated that he still had problems with his neck.  

Review of the record has also led the Board to conclude that service connection is not warranted for a cervical spine disability.  The Board acknowledges that the Veteran was treated on one occasion during service for a muscle spasm of the neck; however, on separation his spine was normal.  The first post-service complaint of neck pain dates to 2010, 34 years after service, when the Veteran presented at a VA emergency department after handling pallets the previous day.  He denied prior similar symptoms and significant trauma.  The record indicates a remote, post service onset of the Veteran's neck complaints.  

The Board further notes that a VA examiner has opined that the claimed cervical spine disability is not related to service.  In assigning high probative value to the VA examiner's report, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file to include in-service treatment records and treatment and complaints following service, and discussed the rationale underlying her conclusions.  There is no indication that this examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the VA provider's findings to be of greater probative value than the Veteran's unsupported statements to the contrary.

To the extent that the Veteran asserts that he has a cervical spine disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of any disability diagnosed following service because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  Moreover, the record is also void of objective evidence of a nexus between any such disability and service.  

The Board further notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan.  To the extent that the Veteran argues that he experienced continuity of cervical spine symptoms in the years immediately following service, the Board observes that the contemporaneous evidence is to the contrary.  Rather, the record reflects that when seen for medical treatment in 2004, the Veteran denied any significant medical history, and that he also denied prior similar symptoms or trauma when seen for neck pain in 2010.  Thus, unlike Buchanan, this is not a case in which the record is merely silent.  For these reasons, the Board finds that any current claim of continuity of symptoms is less credible than the contemporaneous evidence of the Veteran's denial of symptoms in 2004 and 2010.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Here, the evidence is against a finding of a relationship between the current DDD and the in-service complaints.  Furthermore, as DDD was first diagnosed many years after service, presumptive service connection is not applicable.  In short, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  Service connection is not warranted.

	Left Leg

Service treatment records reflect that in April 1973, the Veteran reported that he had pain in his left leg the previous day.  The treatment prescribed was hot soaks and medication.  In November 1973, the Veteran was seen for complaints of left knee pain; he was excused from physical training for five days.  On separation examination in March 1976, the Veteran's lower extremities were normal.

A December 2004 VA treatment record indicates the Veteran's denial of any significant prior medical history.  

In October 2011, the Veteran stated that during infantry training, he was kicked in the left upper leg.  He indicated that his leg was painful but he did not report it because he did not want to be dismissed from training.

On VA examination in March 2012, the examiner provided a diagnosis of left thigh pain.  The Veteran reported that during training exercises in 1972, a drill sergeant "karate chopped" his leg.  He indicated that he did not seek medical attention because he did not want to get kicked out of training.  He stated that his current symptoms involved the upper left thigh and included a constant ache aggravated by prolonged standing or sitting.  He denied knee pain.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She noted that the service treatment records included an April 1973 record indicating the Veteran's complaint of right lower leg pain of two days duration, and his report of left leg pain the previous day but none on the day of treatment.  She pointed out that there was a lack of evidence of chronicity to support the claim.  She noted that lumbar imaging showed mild to moderate degenerative disc disease of L4-S1, but the location of the Veteran's thigh pain would be consistent with the L2 dermatome, so the etiology of the subject left thigh pain was unknown.  

Having carefully reviewed the record, the Board has concluded that service connection is not warranted for the claimed left leg disability.  While the record reflects the Veteran's complaints of left leg pain, the evidence does not reflect a clinical diagnosis referable to his left leg.  Rather, the March 2012 VA examiner provided only a diagnosis of left thigh pain, and indicated that the etiology was unknown.  To the extent that the Veteran asserts that he has a left leg disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then. 

However, there is no evidence of a current disability manifested by left leg pain.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The grant of service connection requires competent evidence to establish a diagnosis and relate the diagnosis to the Veteran's service.  While the record reflects post-service complaints of left leg pain, the evidence is against finding that there is an underlying diagnosis of a disability for which service connection may be granted.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a left leg disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


